

117 HR 380 IH: Abortion Is Not Health Care Act of 2021
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 380IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Biggs (for himself, Mr. Duncan, Mr. Norman, Mr. Gaetz, Mr. Mooney, Mr. Budd, Mr. Kelly of Pennsylvania, Mr. Gibbs, Mr. Rouzer, Mr. Allen, Mr. Roy, Mr. Gooden of Texas, Mr. Good of Virginia, Mr. Babin, Mr. Cawthorn, Mr. Lamborn, Mr. Moore of Alabama, Mr. Mullin, Mr. Johnson of Ohio, Mr. Rosendale, Mr. Banks, Mr. Keller, Mr. Steube, and Mr. Jackson) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide that amounts paid for an abortion are not taken into account for purposes of the deduction for medical expenses.1.Short titleThis Act may be cited as the Abortion Is Not Health Care Act of 2021.2.Amounts paid for abortion not taken into account in determining deduction for medical expenses(a)In generalSection 213 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(g)Amounts paid for abortion not taken into accountAn amount paid during the taxable year for an abortion shall not be taken into account under subsection (a)..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.